Citation Nr: 0948454	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-04 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDING OF FACT

The Veteran's right and left ear hearing loss has most 
recently manifested by level II hearing.    


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.85, Diagnostic Code (DC) 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in August 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  Further, the Veteran submitted private 
treatment records and written statements in support of his 
claim.  Next, a specific VA medical opinion pertinent to the 
issue on appeal was obtained in March 2006.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran seeks entitlement to a compensable evaluation for 
his service-connected bilateral hearing loss.  Disability 
ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7 (2009).  Otherwise, the lower rating will be 
assigned.  Id.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 
2009).  In its evaluation, the Board shall consider all 
information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2009).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  Id.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100 (2009).  To evaluate 
the degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Id.  Pursuant to VA's rating schedule, 
the assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations derived from the results 
of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Other than exceptional cases, VA 
arrives at the proper designation of hearing loss in each ear 
by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

The Veteran was initially granted service connection for 
bilateral hearing loss in a July 2004 rating decision and was 
assigned a noncompensable rating, effective January 31, 2001.  
He filed his current claim for an increased evaluation in 
January 2006.  

The Veteran's private treatment records include an 
audiological test conducted in February 2006, the results of 
which are as follows, with pure tone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
60
85
LEFT
35
35
50
65
85

The average puretone threshold was 30 dB in the right ear and 
40 dB in the left ear.  Audiometry revealed speech 
recognition ability of 76 percent in the right ear and 96 
percent in the left ear.  Correspondence from the Veteran's 
private audiologist dated in July 2006 indicated that this 
test demonstrated a profound sensorial hearing loss in the 
high frequency tones and represented a worsening of the 
Veteran's hearing.  

Applying the results of this examination to Table VI yields 
Roman a numeral value of III for the right ear and I for the 
left ear.  Applying this value to Table VII, the Board finds 
that the Veteran's hearing loss does not meet the criteria 
for the next higher rating.  

Table VIA is not available to the Veteran for the right ear 
because 1) although his pure tone threshold is 30 decibels or 
less at 1000 Hertz, his pure tone threshold is not 70 
decibels or more at 2000 Hertz, and 2) his pure tone 
threshold is not 55 decibels or more at each of 1000, 2000, 
3000, and 4000 Hertz.  

The Veteran underwent a VA audiologic examination in June 
2004, the results of which are as follows, with pure tone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
60
85
LEFT
30
30
45
60
85

The average puretone threshold was 51.25 dB in the right ear 
and 55 dB in the left ear.  Audiometry revealed speech 
recognition ability of 84 percent in the right ear and 88 
percent in the left ear.

Applying the results of this examination to Table VI yields 
Roman a numeral value of II for the right ear and II for the 
left ear.  Applying this value to Table VII, the Board finds 
that the Veteran's hearing loss does not meet the criteria 
for the next higher rating.  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to a compensable evaluation for a bilateral hearing 
disability.  38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100.  

Table VIA is not available to the Veteran for either ear 
because 1) although his pure tone threshold is 30 decibels or 
less at 1000 Hertz, his pure tone threshold is not 70 
decibels or more at 2000 Hertz, and 2) his pure tone 
threshold is not 55 decibels or more at each of 1000, 2000, 
3000, and 4000 Hertz.  

Although the Veteran contends that he is entitled to a 
compensable rating for his hearing loss, the disability 
rating schedule is applied mechanically based on the results 
of the audiometric testing.  Because the evidence fails to 
establish a compensable rating, the Veteran's claim for an 
increased rating for bilateral hearing loss is denied.  

Further, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
loss disability on occupational functioning and daily 
activities. See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, 
however, that even if an audiologist's description of the 
functional effects of the Veteran's hearing disability was 
somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  In light of the above, the Board finds that the 
examination reports are consistent with Martinak.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

The Board also finds that there is no showing that the 
Veteran's bilateral hearing loss reflects so exceptional or 
so unusual a disability picture as to warrant a higher rating 
on an extraschedular basis.  His bilateral hearing loss is 
not productive of marked interference with employment; has 
not required any, let alone, frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of these factors, the criteria for submission for 
assignment of an extraschedular rating are not met.  Thus, 
the Board is not required to remand this claim for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


